
	
		I
		111th CONGRESS
		2d Session
		H. R. 6498
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2010
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Child Abuse Prevention and Treatment Act to
		  determine the extent to which reports of suspected or known instances of child
		  abuse or neglect involving a potential combination of jurisdictions, such as
		  intrastate, interstate, Federal-State, and State-Tribal, are screened out
		  solely on the basis of the cross-jurisdictional complications, and for other
		  purposes.
	
	
		1.Short title;
			 References
			(a)Short
			 titleThis Act may be cited
			 as the Protecting Children Across State Lines Act.
			(b)ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5101 et seq.).
			2.Research and
			 Assistance ActivitiesSection
			 104(a) (42 U.S.C. 5105(a)) is amended—
			(1)in paragraph
			 (1)(I)—
				(A)by striking
			 and at the end of clause (ix);
				(B)by redesignating
			 clause (x) as clause (xi); and
				(C)by inserting after
			 clause (ix), the following:
					
						(x)the extent to which reports of suspected or
				known instances of child abuse or neglect involving a potential combination of
				jurisdictions, such as intrastate, interstate, Federal-State, and State-Tribal
				are being screened out solely on the basis of the cross-jurisdictional
				complications; and
						;
				and
				(2)in paragraph (2),
			 by striking subparagraphs (i) through (ix) and inserting
			 clauses (i) through (x).
			3.Training
			 programsSection 105(a)(1) (42
			 U.S.C. 5106(a)(1)) is amended—
			(1)by striking and at the end
			 of subparagraph (I);
			(2)by striking the
			 period at the end of subparagraph (J) and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(K)for developing the best practices for the
				handling of reports of suspected or known child abuse or neglect related
				fatalities involving a potential combination of jurisdictions, such as
				intrastate, interstate, Federal-State, and
				State-Tribal.
					.
			4.Annual State Data
			 ReportsSection 106(d)(2) (42
			 U.S.C. 5106a(d)(2))—
			(1)by striking
			 or at the end of subparagraph (B);
			(2)by striking the
			 period at the end of subparagraph (C) and inserting ; or;
			 and
			(3)by adding at the
			 end the following:
				
					(D)screened out due to cross-jurisdictional
				complications.
					.
			5.Grants to States
			 for programs relating to the investigation and prosecution of child abuse and
			 neglect casesSection 107 (42
			 U.S.C. 5106c)—
			(1)in subsection
			 (a)—
				(A)by striking
			 and at the end of paragraph (3);
				(B)by striking the
			 period at the end of paragraph (4) and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(5)the handling of reports of suspected or
				known instances of child abuse or neglect, including those reports involving a
				potential combination of jurisdictions, such as intrastate, interstate,
				Federal-State, and State-Tribal, in a manner that ensures appropriate action is
				taken to protect children.
						;
				
				(2)in subsection
			 (d)—
				(A)in paragraph (1)—
					(i)by inserting
			 intrastate, before interstate; and
					(ii)by
			 striking and at the end;
					(B)by redesignating
			 paragraph (2) as paragraph (3); and
				(C)by inserting after
			 paragraph (1) the following:
					
						(2)review the handling of reports of suspected
				or known instances of child abuse or neglect involving a potential combination
				of jurisdictions, such as intrastate, interstate, Federal-State, and
				State-Tribal, including efforts to coordinate and ensure appropriate action is
				taken; and
						;
				and
				(3)in subsection (e)—
				(A)in paragraph
			 (1)(A), by inserting intrastate, before
			 interstate; and
				(B)in paragraph
			 (1)(C), by inserting , which may include those children involved in
			 reports of child abuse or neglect with a potential combination of
			 jurisdictions, such as intrastate, interstate, Federal-State, and
			 State-Tribal, after protection for children.
				
